The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Election/Restrictions
1.	Applicant's election, without traverse, of claims 1-14 in the “Response to Restriction Requirement” filed on 03/07/2022 is acknowledged and entered by the Examiner. Applicant's cancellation of claims 20-22 in “Claims” filed on 03/07/2022 with the same reply, have been entered by Examiner. 
This office action consider claims 1-19 pending for prosecution, wherein claims 15-19 are withdrawn from further consideration, and claims 1-14 are presented for examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1-5 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Das et al. (US 20170092621 A1; hereinafter Das).
Regarding claim 1, Das teaches an integrated-circuit package apparatus (see the entire document, specifically 50; Fig. 5; [0163+], and as cited below), comprising: 

a passive device (135; Fig. 1B in view of Fig. 1; see [0069, 0096] in view of [0037, 0066], where the device layer comprises of circuit devices that are passive devices; therefore, it is construed that 135 are passive devices) on a structure (125; Fig. 1B in view of Fig. 1; see [0066, 0096]) above a die side of an integrated-circuit package substrate (1110; Fig. 1B; see [0090, 0096]); and 
an integrated-circuit (IC) die (2110; Fig. 1B; see [0097]) coupled to the passive device (135; Fig. 1B in view of Fig. 1; see [0069, 0096]; see [0068, 0097]), where devices 135 in section 130 are coupled to devices 125 in section 120, and devices 125 are coupled to 2110), through the structure (125; Fig. 1B in view of Fig. 1; see [0066, 0096]), wherein the IC die (2110; Fig. 1B; see [0097]) is above the die side of the IC package substrate (1110; Fig. 1B; see [0090, 0096]), and 
wherein the passive device (135; Fig. 1B in view of Fig. 1; see [0069, 0037, 0096]) and the IC die (2110; Fig. 1B; see [0097]) are coupled to the IC package substrate (1110; Fig. 1B; see [0090, 0096]) by a through-silicon via (TSV) (see [0102]).  
Regarding claim 2, Das teaches all of the features of claim 1. 
Das further teaches wherein the IC die (2110; Fig. 1B; see [0097]) is an IC base die (2110; Fig. 1B; see [0097]), wherein the structure (125; Fig. 1B in view of Fig. 1; see [0066, 0096]) includes a compute IC die (125; Fig. 1B in view of Fig. 1; see [0066, 0096]; see [0063], where the device layer 24 that comprises of 125 is a functional layer; see also [0037], where the device layer performs functional operations; therefore it is construed that 125 is a compute device) that is face-to-face coupled to the IC base die (2110; Fig. 1B; see [0097]), and wherein the TSV (see [0102]) is in the IC base die (2110; Fig. 1B; see [0097]), further including: an electrical bump (2151; Fig. 1B; see [0097]) that contacts the TSV (see [0102]) at a backside surface of the IC base die (2110; Fig. 1B; see [0097]), wherein the electrical bump (2151; Fig. 1B; see [0097]) contacts the die side of the IC package substrate (1110; Fig. 1B; see [0090, 0096]).  
Regarding claim 3, Das teaches all of the features of claim 1. 
Das further teaches wherein the IC die (2110; Fig. 1B; see [0097]) is an IC base die (2110; Fig. 1B; see [0097]), wherein the structure (125; Fig. 1B in view of Fig. 1; see [0066, 0096]) includes a compute IC die (125; Fig. 1B in view of Fig. 1; see [0066, 0096]; see [0063], where the device layer 24 that comprises of 125 is a functional layer; see also [0037], where the device layer performs functional operations; therefore it is construed that 125 is a compute device) that is face-to-face coupled to the IC base die (2110; Fig. 1B; see [0097]), and wherein the TSV (see [0102]) is in the IC base die (2110; Fig. 1B; see [0097]), further including: an electrical bump (2151; Fig. 1B; see [0097]) that contacts the TSV (see [0102]) at a backside surface of the IC base die (2110; Fig. 1B; see [0097]), wherein the electrical bump (2151; Fig. 1B; see [0097]) contacts the die side of the IC package substrate (1110; Fig. 1B; see [0090, 0096]); and a molding mass ({136, 132, 126, 122, polymer matrix; Fig. 1B in view of Fig. 1; see [0063-0065, 0067, 0069, 0103-0104]) that contacts the passive device (135; Fig. 1B in view of Fig. 1; see [0069, 0037, 0096]) and the IC base die (2110; Fig. 1B; see [0097, 0103-0105], where the polymer matrix surrounds 2141 of 2110), and wherein the molding mass ({136, 132, 126, 122, polymer matrix; Fig. 1B in view of Fig. 1; see [0063-0065, 0067, 0069, 0103-0104]) at least partially encapsulates the IC compute die (125; Fig. 1B in view of Fig. 1; see [0066, 0096]).
Regarding claim 4, Das teaches all of the features of claim 1. 
Das further teaches wherein the IC die (2110; Fig. 1B; see [0097]) is an IC base die (2110; Fig. 1B; see [0097]), wherein the structure (125; Fig. 1B in view of Fig. 1; see [0066, 0096]) includes a compute IC die (125; Fig. 1B in view of Fig. 1; see [0066, 0096]; see [0063], where the device layer 24 that comprises of 125 is a functional layer; see also [0037], where the device layer performs functional operations; therefore it is construed that 125 is a compute device) that is face-to-face coupled to the IC base die (2110; Fig. 1B; see [0097]), and wherein the TSV (see [0102]) is in the IC base die (2110; Fig. 1B; see [0097]), and 
wherein the passive device (135; Fig. 1B in view of Fig. 1; see [0069, 0096] in view of [0037, 0066], where the device layer comprises of circuit devices that are passive devices; therefore, it is construed that 135 are passive devices) is a first passive device (135), further including: a subsequent passive device (135; Fig. 1B in view of Fig. 1; see [0069, 0096] in view of [0037, 0066], where the device layer comprises of circuit devices that are passive devices; therefore, it is construed that 135 are passive devices) on the compute IC die (125; Fig. 1B in view of Fig. 1; see [0066, 0096]), wherein the first (135; Fig. 1B in view of Fig. 1; see [0069, 0096] in view of [0037, 0066], where the device layer comprises of circuit devices that are passive devices; therefore, it is construed that 135 are passive devices) and subsequent passive devices (135; Fig. 1B in view of Fig. 1; see [0069, 0096] in view of [0037, 0066], where the device layer comprises of circuit devices that are passive devices; therefore, it is construed that 135 are passive devices)  are suspended from the compute IC die the compute IC die (125; Fig. 1B in view of Fig. 1; see [0066, 0096]) at opposite sides, above a die side of the IC package substrate (1110; Fig. 1B; see [0090, 0096]).
Regarding claim 5, Das teaches all of the features of claim 1. 
Das further teaches wherein the IC die (2110; Fig. 1B; see [0097]) is an IC base die (2110; Fig. 1B; see [0097]), wherein the structure (125; Fig. 1B in view of Fig. 1; see [0066, 0096]) includes a compute IC die (125; Fig. 1B in view of Fig. 1; see [0066, 0096]; see [0063], where the device layer 24 that comprises of 125 is a functional layer; see also [0037], where the device layer performs functional operations; therefore it is construed that 125 is a compute device) that is face-to-face coupled to the IC base die (2110; Fig. 1B; see [0097]), and wherein the TSV (see [0102]) is in the IC base die (2110; Fig. 1B; see [0097]), further including: 
an electrical bump (2151; Fig. 1B; see [0097]) that contacts the TSV (see [0102]) at a backside surface of the IC base die (2110; Fig. 1B; see [0097]), wherein the electrical bump (2151; Fig. 1B; see [0097]) contacts the die side of the IC package substrate (1110; Fig. 1B; see [0090, 0096]; 
a molding mass ({136, 132, 126, 122, polymer matrix; Fig. 1B in view of Fig. 1; see [0063-0065, 0067, 0069, 0103-0104]) that contacts the passive device (135; Fig. 1B in view of Fig. 1; see [0069, 0037, 0096]) and the IC base die (2110; Fig. 1B; see [0097, 0103-0105], where the polymer matrix surrounds 2141 of 2110), and wherein the molding mass ({136, 132, 126, 122, polymer matrix; Fig. 1B in view of Fig. 1; see [0063-0065, 0067, 0069, 0103-0104]) at least partially encapsulates the IC compute die (125; Fig. 1B in view of Fig. 1; see [0066, 0096]); and 
a subsequent passive device (135; Fig. 1B in view of Fig. 1; see [0069, 0096] in view of [0037, 0066], where the device layer comprises of circuit devices that are passive devices; therefore, it is construed that 135 are passive devices) on the compute IC die (125; Fig. 1B in view of Fig. 1; see [0066, 0096]), wherein the first (135; Fig. 1B in view of Fig. 1; see [0069, 0096] in view of [0037, 0066], where the device layer comprises of circuit devices that are passive devices; therefore, it is construed that 135 are passive devices) and subsequent passive devices (135; Fig. 1B in view of Fig. 1; see [0069, 0096] in view of [0037, 0066], where the device layer comprises of circuit devices that are passive devices; therefore, it is construed that 135 are passive devices)  are suspended from the compute IC die the compute IC die (125; Fig. 1B in view of Fig. 1; see [0066, 0096]) at opposite sides, above a die side of the IC package substrate (1110; Fig. 1B; see [0090, 0096]).
Regarding claim 10, Das teaches all of the features of claim 1. 
Das further teaches wherein the TSV (see Fig. 1B; [0102]) is a first TSV, wherein the passive device (135; Fig. 1B in view of Fig. 1; see [0069, 0096] in view of [0037, 0066], where the device layer comprises of circuit devices that are passive devices; therefore, it is construed that 135 are passive devices) is a first passive device, further including: a subsequent passive device (135; Fig. 1B in view of Fig. 1; see [0069, 0096] in view of [0037, 0066], where the device layer comprises of circuit devices that are passive devices; therefore, it is construed that 135 are passive devices) on the backside surface, wherein the subsequent passive device (135; Fig. 1B in view of Fig. 1; see [0069, 0096] in view of [0037, 0066], where the device layer comprises of circuit devices that are passive devices; therefore, it is construed that 135 are passive devices)  is coupled to the IC die (2110; Fig. 1B; see [0097, 0101-0102]) by a subsequent TSV (see Fig. 1B; [0102]) in the IC die (2110; Fig. 1B; see [0097, 0101-0102]).  
Regarding claim 11, Das teaches all of the features of claim 1. 
Das further including a molding mass ({136, 132, 126, 122, polymer matrix; Fig. 1B in view of Fig. 1; see [0063-0065, 0067, 0069, 0103-0104]) that contacts the IC package substrate at a die side, the IC die (2110; Fig. 1B; see [0097, 0103-0105], where the polymer matrix surrounds 2141 of 2110), and wherein the molding mass ({136, 132, 126, 122, polymer matrix; Fig. 1B in view of Fig. 1; see [0063-0065, 0067, 0069, 0103-0104])  at least partially encapsulates the passive device (135; Fig. 1B in view of Fig. 1; see [0069, 0037, 0096]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

3.	Claims 6-9 and 12-14 are rejected under 35 U.S.C.103 as being unpatentable over Das et al. (US 20170092621 A1; hereinafter Das), in view of the following statement. 


Regarding claim 6, Das teaches all of the features of claim 1. 
Das further teaches wherein the IC die (2110; Fig. 1B; see [0097]) is a compute IC die (2110; Fig. 1B; see [0097]; processing unit), 
wherein the structure (125; Fig. 1B in view of Fig. 1; see [0066, 0096]) is a (see below for “silicon-bridge”) die (125; Fig. 1B in view of Fig. 1; see [0066, 0096]; see also [0019] of the US PGPub of the instant disclosure (US 20210183775 A1) where it states that “A “reverse bridge” may be understood to be a bridge that is above an IC die”) that is coupled to the compute IC base die (2110; Fig. 1B; see [0097]) by the TSV (see [0102]), 
wherein the TSV (see [0102]) is in the compute IC base die (2110; Fig. 1B; see [0097]), and wherein the compute IC base die (2110; Fig. 1B; see [0097, 0101, 0134]) die is flip-chip coupled to a die side of the IC package substrate (1110; Fig. 1B; see [0090, 0096]), further including: 
wherein the passive device (135) is suspended from the (see below for “silicon-bridge”) die (125; Fig. 1B in view of Fig. 1; see [0066, 0096]) at an edge level of the compute IC base die (2110; Fig. 1B; see [0097]); 
an electrical bump (2151; Fig. 1B; see [0097]) that contacts the TSV (see [0102]) at active devices and metallization of the compute IC base die (2110; Fig. 1B; see [0097, 0100-0101, 0056-0058]), 
wherein the electrical bump (2151; Fig. 1B; see [0097]) contacts the die side of the IC package substrate (1110; Fig. 1B; see [0090, 0096])As noted above, Das does not expressly disclose “(wherein the structure is a) silicon-bridge (die)”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the structure is a silicon-bridge die” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the structure being a silicon-bridge die). Also, the Applicant has not shown that “wherein the structure is a silicon-bridge die” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, the instant disclosure (using the US PGPub of the application US 20210183775 A1) discloses other possible options such as in [0019] “a die-edge-level passive device 110 that is coupled to an integrated-circuit die 10, through a reverse-bridge 20 configuration according to several embodiments. A “reverse bridge” may be understood to be a bridge that is above an IC die, such as above the IC die 10” or [0022] states “In an embodiment, the first IC die 10 is referred to as a base die 10, and the subsequent IC die 20 is referred to as a compute die 20” or [0018] “Interconnecting bridges include organic, printed-wiring board type interconnect bridges according to an embodiment”. Therefore, no rationale is given that the invention will not function without the die being a silicon bridge. Thus, the claimed “wherein the structure is a silicon-bridge die” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of the die being a silicon bridge is significant, and, thus, the claimed limitation of “wherein the structure is a silicon-bridge die” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the structure is a silicon-bridge die” is not patentable over Das.
Regarding claim 7, Das teaches all of the features of claim 1. 
Das further teaches wherein the IC die (2110; Fig. 1B; see [0097]) is an IC base die (2110; Fig. 1B; see [0097]), 
wherein the structure (125; Fig. 1B in view of Fig. 1; see [0066, 0096]) is a (see below for “silicon-bridge”) die (125; Fig. 1B in view of Fig. 1; see [0066, 0096]; see also [0019] of the US PGPub of the instant disclosure (US 20210183775 A1) where it states that “A “reverse bridge” may be understood to be a bridge that is above an IC die”) that is coupled to the IC base die (2110; Fig. 1B; see [0097]) by the TSV (see [0102]), 
wherein the TSV (see [0102]) is in the IC base die (2110; Fig. 1B; see [0097]), and wherein the IC base die (2110; Fig. 1B; see [0097, 0101, 0134]) is flip-chip coupled to a die side of the IC package substrate (1110; Fig. 1B; see [0090, 0096]), further including: 
an electrical bump (2151; Fig. 1B; see [0097]) that contacts the TSV (see [0102]) at active devices and metallization of the IC base die (2110; Fig. 1B; see [0097, 0100-0101, 0056-0058]), 
wherein the electrical bump (2151; Fig. 1B; see [0097]) contacts the die side of the IC package substrate (1110; Fig. 1B; see [0090, 0096]); and a molding mass ({136, 132, 126, 122, polymer matrix; Fig. 1B in view of Fig. 1; see [0063-0065, 0067, 0069, 0103-0104])  that contacts the passive device (135; Fig. 1B in view of Fig. 1; see [0069, 0037, 0096]) and the IC base die (2110; Fig. 1B; see [0097, 0103-0105], where the polymer matrix surrounds 2141 of 2110), and 
wherein the molding mass ({136, 132, 126, 122, polymer matrix; Fig. 1B in view of Fig. 1; see [0063-0065, 0067, 0069, 0103-0104]) at least partially encapsulates the (see below for “silicon-bridge”) die (125; Fig. 1B in view of Fig. 1; see [0066, 0096]).
As noted above, Das does not expressly disclose “(wherein the structure is a) silicon-bridge (die)”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the structure is a silicon-bridge die” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the structure being a silicon-bridge die). Also, the Applicant has not shown that “wherein the structure is a silicon-bridge die” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, the instant disclosure (using the US PGPub of the application US 20210183775 A1) discloses other possible options such as in [0019] “a die-edge-level passive device 110 that is coupled to an integrated-circuit die 10, through a reverse-bridge 20 configuration according to several embodiments. A “reverse bridge” may be understood to be a bridge that is above an IC die, such as above the IC die 10” or [0022] states “In an embodiment, the first IC die 10 is referred to as a base die 10, and the subsequent IC die 20 is referred to as a compute die 20” or [0018] “Interconnecting bridges include organic, printed-wiring board type interconnect bridges according to an embodiment”. Therefore, no rationale is given that the invention will not function without the die being a silicon bridge. Thus, the claimed “wherein the structure is a silicon-bridge die” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of the die being a silicon bridge is significant, and, thus, the claimed limitation of “wherein the structure is a silicon-bridge die” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the structure is a silicon-bridge die” is not patentable over Das.
Regarding claim 8, Das teaches all of the features of claim 1. 
Das further teaches wherein the IC die (2110; Fig. 1B; see [0097]) is an IC base die (2110; Fig. 1B; see [0097]), 
wherein the structure (125; Fig. 1B in view of Fig. 1; see [0066, 0096]) is a (see below for “silicon-bridge”) die (125; Fig. 1B in view of Fig. 1; see [0066, 0096]; see also [0019] of the US PGPub of the instant disclosure (US 20210183775 A1) where it states that “A “reverse bridge” may be understood to be a bridge that is above an IC die”) that is coupled to the IC base die (2110; Fig. 1B; see [0097]) by the TSV (see [0102]), 
wherein the TSV (see [0102]) is in the IC base die (2110; Fig. 1B; see [0097]), 
wherein the passive device (135; Fig. 1B in view of Fig. 1; see [0069, 0096] in view of [0037, 0066], where the device layer comprises of circuit devices that are passive devices; therefore, it is construed that 135 are passive devices) is a first passive device (135) that is suspended from the first (see below for “silicon-bridge”) die (125; Fig. 1B in view of Fig. 1; see [0066, 0096]) at an edge level of the IC base die (2110; Fig. 1B; see [0097]); and 
wherein the IC base die (2110; Fig. 1B; see [0097, 0101, 0134]) is flip-chip coupled to a die side of the IC package substrate (1110; Fig. 1B; see [0090, 0096]), further including: a subsequent (see below for “silicon-bridge”) die (125; Fig. 1B in view of Fig. 1; see [0066, 0096]; see also [0019] of the US PGPub of the instant disclosure (US 20210183775 A1) where it states that “A “reverse bridge” may be understood to be a bridge that is above an IC die”) coupled to the IC base die (2110; Fig. 1B; see [0097]) by a subsequent TSV (see [0102]) in the IC base die (2110; Fig. 1B; see [0097]); 
a subsequent passive device (135; Fig. 1B in view of Fig. 1; see [0069, 0096] in view of [0037, 0066], where the device layer comprises of circuit devices that are passive devices; therefore, it is construed that 135 are passive devices) suspended from the subsequent (see below for “silicon-bridge”) die (125; Fig. 1B in view of Fig. 1; see [0066, 0096]) at an edge level of the IC base die (2110; Fig. 1B; see [0097]); 
a first electrical bump (2151; Fig. 1B; see [0097]) that contacts the first TSV (see [0102]) at active devices and metallization of the IC base die (2110; Fig. 1B; see [0097, 0100-0101, 0056-0058]), wherein the first electrical bump (2151; Fig. 1B; see [0097]) contacts the die side of the IC package substrate (1110; Fig. 1B; see [0090, 0096]); 
a subsequent electrical bump (2151’’’’’’; Fig. 1B; see [0097]) that contacts the subsequent TSV (see [0102]) at active devices and metallization of the IC base die (2110; Fig. 1B; see [0097, 0100-0101, 0056-0058]), wherein the subsequent electrical bump (2151’’’’’’; Fig. 1B; see [0097]) contacts the die side of the IC package substrate (1110; Fig. 1B; see [0090, 0096]); and 
a molding mass ({136, 132, 126, 122, polymer matrix; Fig. 1B in view of Fig. 1; see [0063-0065, 0067, 0069, 0103-0104]) that contacts the passive device (135; Fig. 1B in view of Fig. 1; see [0069, 0037, 0096]) and the IC base die (2110; Fig. 1B; see [0097, 0103-0105], where the polymer matrix surrounds 2141 of 2110), and wherein the molding mass ({136, 132, 126, 122, polymer matrix; Fig. 1B in view of Fig. 1; see [0063-0065, 0067, 0069, 0103-0104]) at least partially encapsulates the first (125; Fig. 1B in view of Fig. 1; see [0066, 0096]) and subsequent (see below for “silicon-bridge”) die (125; Fig. 1B in view of Fig. 1; see [0066, 0096]).  
As noted above, Das does not expressly disclose “(wherein the structure is a) silicon-bridge (die)”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the structure is a silicon-bridge die” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the structure being a silicon-bridge die). Also, the Applicant has not shown that “wherein the structure is a silicon-bridge die” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, the instant disclosure (using the US PGPub of the application US 20210183775 A1) discloses other possible options such as in [0019] “a die-edge-level passive device 110 that is coupled to an integrated-circuit die 10, through a reverse-bridge 20 configuration according to several embodiments. A “reverse bridge” may be understood to be a bridge that is above an IC die, such as above the IC die 10” or [0022] states “In an embodiment, the first IC die 10 is referred to as a base die 10, and the subsequent IC die 20 is referred to as a compute die 20” or [0018] “Interconnecting bridges include organic, printed-wiring board type interconnect bridges according to an embodiment”. Therefore, no rationale is given that the invention will not function without the die being a silicon bridge. Thus, the claimed “wherein the structure is a silicon-bridge die” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of the die being a silicon bridge is significant, and, thus, the claimed limitation of “wherein the structure is a silicon-bridge die” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the structure is a silicon-bridge die” is not patentable over Das.
Regarding claim 9, Das teaches all of the features of claim 1. 
Das further teaches wherein the IC die (2110; Fig. 1B; see [0097, 0100-0101, 0056-0058]) includes active devices and metallization, and wherein the structure (125; Fig. 1B in view of Fig. 1; see [0066, 0096]) (see below for “is a backside surface of”) the IC die (2110; Fig. 1B; see [0097]), opposite the active devices and metallization (2110; Fig. 1B; see [0097, 0100-0101, 0056-0058]).  
As noted above, Das does not expressly disclose “(wherein the structure is) is a backside surface of (the IC die)”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the structure is a backside surface of the IC die” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the structure being is a backside surface of the IC die). Also, the Applicant has not shown that “wherein the structure is a backside surface of the IC die” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, the instant disclosure (using the US PGPub of the application US 20210183775 A1) discloses other possible options such as in [0019] “FIG. 1 is a cross-section elevation of an integrated-circuit device package 100 with a die-edge-level passive device 110 that is coupled to an integrated-circuit die 10, through a reverse-bridge 20 configuration according to several embodiments” or [0024] states “ As illustrated, the first IC die 10 and the subsequent IC die 20, are face-to-face mounted at an electrical bump array 121”. Therefore, no rationale is given that the invention will not function without the structure being a backside surface of the IC die. Thus, the claimed “wherein the structure is a backside surface of the IC die” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of the structure being a backside surface of the IC die is significant, and, thus, the claimed limitation of “wherein the structure is a backside surface of the IC die” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the structure is a backside surface of the IC die” is not patentable over Das.
Regarding claim 12, Das teaches all of the features of claim 1. 
Das further teaches wherein the IC die (2110; Fig. 1B; see [0097]) is an IC base die (2110; Fig. 1B; see [0097]), 
wherein the structure (125; Fig. 1B in view of Fig. 1; see [0066, 0096]) is (see below for “an organic reverse-bridge”) (125; Fig. 1B in view of Fig. 1; see [0066, 0096]; see also [0019] of the US PGPub of the instant disclosure (US 20210183775 A1) where it states that “A “reverse bridge” may be understood to be a bridge that is above an IC die”) that is coupled to the IC base die (2110; Fig. 1B; see [0097]) by the TSV (see Fig. 1B; [0102]), 
wherein the TSV (see Fig. 1B; [0102]) is in the IC base die (2110; Fig. 1B; see [0097]), and 
wherein the IC base die (2110; Fig. 1B; see [0097, 0101, 0134]) is flip-chip coupled to a die side of the IC package substrate (1110; Fig. 1B; see [0090, 0096]), further including: 
wherein the passive device (135; Fig. 1B in view of Fig. 1; see [0069, 0096] in view of [0037, 0066], where the device layer comprises of circuit devices that are passive devices; therefore, it is construed that 135 are passive devices) is suspended from the (see below for “organic reverse-bridge”) (125; Fig. 1B in view of Fig. 1; see [0066, 0096]) at an edge level of the IC base die (2110; Fig. 1B; see [0097, 0101-0102]): an electrical bump (2151; Fig. 1B; see [0097]) that contacts the TSV (see Fig. 1B; [0102]) at active devices and metallization of the IC base die (2110; Fig. 1B; see [0097, 0100-0101, 0056-0058]), wherein the electrical bump (2151; Fig. 1B; see [0097]) contacts the die side of the IC package substrate (1110; Fig. 1B; see [0090, 0096]).  
As noted above, Das does not expressly disclose “(wherein the structure is) an organic reverse-bridge”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the structure is an organic reverse-bridge” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the structure being an organic reverse-bridge). Also, the Applicant has not shown that “wherein the structure is an organic reverse-bridge” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, the instant disclosure (using the US PGPub of the application US 20210183775 A1) discloses other possible options such as in [0019] “a die-edge-level passive device 110 that is coupled to an integrated-circuit die 10, through a reverse-bridge 20 configuration according to several embodiments. A “reverse bridge” may be understood to be a bridge that is above an IC die, such as above the IC die 10” or [0022] states “In an embodiment, the first IC die 10 is referred to as a base die 10, and the subsequent IC die 20 is referred to as a compute die 20” or [0018] “Interconnecting bridges include silicon interconnect bridges according to an embodiment. In some embodiments, only interconnects are contained within the silicon bridge”. Therefore, no rationale is given that the invention will not function without the structure being an organic reverse-bridge. Thus, the claimed “wherein the structure is an organic reverse-bridge” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of the structure being an organic reverse-bridge is significant, and, thus, the claimed limitation of “wherein the structure is an organic reverse-bridge” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the structure is an organic reverse-bridge” is not patentable over Das.
Regarding claim 13, Das teaches all of the features of claim 1. 
Das further teaches wherein the IC die (2110; Fig. 1B; see [0097]) is an IC base die (2110; Fig. 1B; see [0097]), 
wherein the structure (125; Fig. 1B in view of Fig. 1; see [0066, 0096]) is (see below for “an organic reverse-bridge”) (125; Fig. 1B in view of Fig. 1; see [0066, 0096]; see also [0019] of the US PGPub of the instant disclosure (US 20210183775 A1) where it states that “A “reverse bridge” may be understood to be a bridge that is above an IC die”) that is coupled to the IC base die (2110; Fig. 1B; see [0097]) by the TSV (see Fig. 1B; [0102]), 
wherein the TSV (see Fig. 1B; [0102]) is in the IC base die (2110; Fig. 1B; see [0097]), and 
wherein the IC base die (2110; Fig. 1B; see [0097, 0101, 0134]) is flip-chip coupled to a die side of the IC package substrate (1110; Fig. 1B; see [0090, 0096]), further including: 
an electrical bump (2151; Fig. 1B; see [0097]) that contacts the TSV (see Fig. 1B; [0102]) at active devices and metallization of the IC base die (2110; Fig. 1B; see [0097, 0101-0102]), wherein the electrical bump (2151; Fig. 1B; see [0097]) contacts the die side of the IC package substrate (1110; Fig. 1B; see [0090, 0096]); and 
a molding mass that contacts the passive device and the IC base die (2110; Fig. 1B; see [0097, 0101-0102]), and wherein the molding mass ({136, 132, 126, 122, polymer matrix; Fig. 1B in view of Fig. 1; see [0063-0065, 0067, 0069, 0103-0104])  at least partially encapsulates the (see below for “organic reverse-bridge”) (125; Fig. 1B in view of Fig. 1; see [0066, 0096]).  
As noted above, Das does not expressly disclose “(wherein the structure is) an organic reverse-bridge”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the structure is an organic reverse-bridge” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the structure being an organic reverse-bridge). Also, the Applicant has not shown that “wherein the structure is an organic reverse-bridge” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, the instant disclosure (using the US PGPub of the application US 20210183775 A1) discloses other possible options such as in [0019] “a die-edge-level passive device 110 that is coupled to an integrated-circuit die 10, through a reverse-bridge 20 configuration according to several embodiments. A “reverse bridge” may be understood to be a bridge that is above an IC die, such as above the IC die 10” or [0022] states “In an embodiment, the first IC die 10 is referred to as a base die 10, and the subsequent IC die 20 is referred to as a compute die 20” or [0018] “Interconnecting bridges include silicon interconnect bridges according to an embodiment. In some embodiments, only interconnects are contained within the silicon bridge”. Therefore, no rationale is given that the invention will not function without the structure being an organic reverse-bridge. Thus, the claimed “wherein the structure is an organic reverse-bridge” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of the structure being an organic reverse-bridge is significant, and, thus, the claimed limitation of “wherein the structure is an organic reverse-bridge” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the structure is an organic reverse-bridge” is not patentable over Das.
Regarding claim 14, Das teaches all of the features of claim 1. 
Das further teaches wherein the IC die (2110; Fig. 1B; see [0097]) is an IC base die (2110; Fig. 1B; see [0097]), 
wherein the structure (125; Fig. 1B in view of Fig. 1; see [0066, 0096]) is (see below for “an organic reverse-bridge”) (125; Fig. 1B in view of Fig. 1; see [0066, 0096]; see also [0019] of the US PGPub of the instant disclosure (US 20210183775 A1) where it states that “A “reverse bridge” may be understood to be a bridge that is above an IC die”) that is coupled to the IC base die (2110; Fig. 1B; see [0097]) by the TSV (see Fig. 1B; [0102]), 
wherein the TSV (see Fig. 1B; [0102]) is in the IC base die (2110; Fig. 1B; see [0097]), and 
wherein the IC base die (2110; Fig. 1B; see [0097, 0101, 0134]) is flip-chip coupled to a die side of the IC package substrate (1110; Fig. 1B; see [0090, 0096]), and 
wherein the (see below for “organic reverse-bridge”) (125; Fig. 1B in view of Fig. 1; see [0066, 0096]) has a frame form factor that creates an infield on the IC base die (2110; Fig. 1B; see [0097]) at a backside surface, further including: 
an electrical bump (2151; Fig. 1B; see [0097]) that contacts the TSV (see Fig. 1B; [0102]) at active devices and metallization of the IC base die (2110; Fig. 1B; see [0097, 0100-0101, 0056-0058]), wherein the electrical bump (2151; Fig. 1B; see [0097]) contacts the die side of the IC package substrate (1110; Fig. 1B; see [0090, 0096]); and 
a molding mass that contacts the passive device and the IC base die (2110; Fig. 1B; see [0097, 0101-0102]), and wherein the molding mass ({136, 132, 126, 122, polymer matrix; Fig. 1B in view of Fig. 1; see [0063-0065, 0067, 0069, 0103-0104])  at least partially encapsulates the (see below for “organic reverse-bridge”) (125; Fig. 1B in view of Fig. 1; see [0066, 0096]).  
As noted above, Das does not expressly disclose “(wherein the structure is) an organic reverse-bridge”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the structure is an organic reverse-bridge” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the structure being an organic reverse-bridge). Also, the Applicant has not shown that “wherein the structure is an organic reverse-bridge” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, the instant disclosure (using the US PGPub of the application US 20210183775 A1) discloses other possible options such as in [0019] “a die-edge-level passive device 110 that is coupled to an integrated-circuit die 10, through a reverse-bridge 20 configuration according to several embodiments. A “reverse bridge” may be understood to be a bridge that is above an IC die, such as above the IC die 10” or [0022] states “In an embodiment, the first IC die 10 is referred to as a base die 10, and the subsequent IC die 20 is referred to as a compute die 20” or [0018] “Interconnecting bridges include silicon interconnect bridges according to an embodiment. In some embodiments, only interconnects are contained within the silicon bridge”. Therefore, no rationale is given that the invention will not function without the structure being an organic reverse-bridge. Thus, the claimed “wherein the structure is an organic reverse-bridge” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of the structure being an organic reverse-bridge is significant, and, thus, the claimed limitation of “wherein the structure is an organic reverse-bridge” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the structure is an organic reverse-bridge” is not patentable over Das.
It is the Examiner’s position that the limitation of a " wherein the organic reverse-bridge has a frame form factor that creates an infield on the IC base die at a backside surface” is a functional limitation of the apparatus claimed. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. Furthermore, because the device of modified Das has all of the structural limitations of the claimed invention, the device is capable of operating in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Moreover, as per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  As detailed above, modified Das teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898